 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 1 of 9 PageID #: 40




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

LONGHORN HD LLC,

                   Plaintiff,                          Case No. 2:20-CV-00349

v.                                                     JURY TRIAL DEMANDED

NETSCOUT SYSTEMS, INC.

                   Defendant.


        DEFENDANT NETCOUT SYSTEMS, INC.’S ANSWER TO PLAINTIFF’S
                             COMPLAINT

       Defendant NetScout Systems, Inc. (“NetScout”), by and through their attorneys, submit

this Answer to Plaintiff Longhorn HD LLC’s (“LHD”) Complaint.

                                             PARTIES

       1.      NetScout lacks knowledge or information sufficient to form a belief as to the truth

of LHD’s allegations in paragraph 1, and therefore denies same.

       2.      NetScout admits that it is a Delaware corporation with a place of business at 915

Guardians Way, Allen, TX 75013 and that it does business in the Eastern District of Texas.

NetScout denies the remaining allegations of Paragraph 2.

                                        JURISDICTION

       3.      NetScout admits that LHD’s Complaint purports to be an action for patent

infringement arising under the Laws of the United States, 35 U.S.C. § 1, et seq., and that this Court

has subject matter jurisdiction over meritorious actions for patent infringement generally under

28 U.S.C. §§ 1331 and 1338(a). NetScout denies that Plaintiff’s Complaint sets forth a valid or

meritorious claim for patent infringement.
 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 2 of 9 PageID #: 41




       4.      For purposes of this case only, NetScout does not contest personal jurisdiction.

NetScout denies the remaining allegations in Paragraph 4, and expressly denies that it has

committed any acts of patent infringement as alleged in the Complaint.

       5.      This paragraph of the Complaint states a legal conclusion and does not require a

response from NetScout. To the extent a response is required, NetScout denies that this district is

the most convenient forum for resolution of this dispute, and specifically denies that it has

committed acts of infringement in this, or any, judicial district. NetScout denies any remaining

allegations contained in Paragraph 5 of the Complaint.

       6.      For purposes of this case only, NetScout does not contest that this Court has

jurisdiction over it. NetScout denies the remaining allegations in Paragraph 6, and expressly

denies that it has committed any acts of patent infringement as alleged in the Complaint.

                                      PATENTS-IN-SUIT

       7.       NetScout admits that the hyperlink in the Complaint connects to a webpage that

includes images that appear on their face to be U.S. Patent No. 6,954,790 (the “’790 Patent”),

entitled “Network-Based Mobile Workgroup System.” NetScout further admits that the face of the

’790 Patent states that it was issued on October 11, 2005. NetScout lacks knowledge or information

sufficient to form a belief as to the truth of LHD’s remaining allegations in Paragraph 7, and

therefore denies the same.

       8.       NetScout admits that the hyperlink in the Complaint connects to a webpage that

includes images that appear on their face to be U.S. Patent No. 7,260,846 (the “’846 Patent”),

entitled “Intrusion Detection System.” NetScout further admits that the face of the ’846 Patent

states that it was issued on August 21, 2007. NetScout denies the remaining allegations in

Paragraph 8.




                                                2
 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 3 of 9 PageID #: 42




       9.       NetScout lacks knowledge or information sufficient to form a belief as to the truth

of LHD’s allegations in Paragraph 9, and therefore denies the same.

                                III. FACTUAL ALLEGATIONS

       10.     NetScout lacks knowledge or information sufficient to form a belief as to the truth

of LHD’s allegations in Paragraph 10.

       11.     NetScout admits that the ’790 Patent is titled “Network-Based Mobile Workgroup

System” and identifies Jan Forslӧw as the sole inventor and Interactive People Unplugged AB as

the assignee on its face. NetScout lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in Paragraph 11, and therefore denies the same.

       12.     NetScout admits that the ’846 Patent is titled “Intrusion Detection System” and

identifies Christopher Day as the sole inventor and Steelcloud, Inc. as the assignee on its face.

NetScout lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 12, and therefore denies the same.

       13.      NetScout denies the allegations of paragraph 13 of the Complaint in their entirety.

                                            COUNT I

       14.      NetScout reiterates its responses to Paragraphs 1-13.

       15.     NetScout admits that LHD has not licensed NetScout to make, use, offer for sale,

sell, or import any products that embody the ’790 Patent.           NetScout lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 15.

       16.     NetScout denies the allegations of paragraph 16 of the Complaint in their entirety.

       17.     NetScout denies the allegations of paragraph 17 of the Complaint in their entirety.

       18.     NetScout denies the allegations of paragraph 18 of the Complaint in their entirety.

       19.     NetScout denies the allegations of paragraph 19 of the Complaint in their entirety.




                                                 3
 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 4 of 9 PageID #: 43




       20.     NetScout denies the allegations of paragraph 20 of the Complaint in their entirety.

       21.     NetScout denies the allegations of paragraph 21 of the Complaint in their entirety.

       22.     NetScout denies the allegations of paragraph 22 of the Complaint in their entirety.

       23.     NetScout denies the allegations of paragraph 23 of the Complaint in their entirety.

       24.     NetScout denies the allegations of paragraph 24 of the Complaint in their entirety.

                                           COUNT II

       25.     NetScout reiterates its responses to Paragraphs 1-13.

       26.     NetScout admits that LHD has not licensed NetScout to make, use, offer for sale,

sell, or import any products that embody the ’846 Patent. NetScout lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

26.

       27.     NetScout denies the allegations of paragraph 27 of the Complaint in their entirety.

       28.     NetScout denies the allegations of paragraph 28 of the Complaint in their entirety.

       29.     NetScout denies the allegations of paragraph 29 of the Complaint in their entirety.

       30.     NetScout denies the allegations of paragraph 30 of the Complaint in their entirety.

       31.     NetScout denies the allegations of paragraph 31 of the Complaint in their entirety.

       32.     NetScout denies the allegations of paragraph 32 of the Complaint in their entirety.

       33.     NetScout denies the allegations of paragraph 33 of the Complaint in their entirety.

       34.     NetScout denies the allegations of paragraph 34 of the Complaint in their entirety.

       35.     NetScout denies the allegations of paragraph 35 of the Complaint in their entirety.

       36.     NetScout denies the allegations of paragraph 36 of the Complaint in their entirety.

                                DEMAND FOR JURY TRIAL

       No response is required for LHD’s demand for a jury trial.




                                                 4
 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 5 of 9 PageID #: 44




                                    PRAYER FOR RELIEF

       NetScout denies that LHD is entitled to any relief in connection with the allegations in the

Complaint, including, without limitation, the allegations of Paragraphs (a) through (e).



                                 AFFIRMATIVE DEFENSES

       Without admitting or acknowledging that NetScout bears the burden of proof as to any of

the following affirmative defenses, NetScout asserts the following defenses based upon

information and belief:

                                        FIRST DEFENSE
                                       (Non-Infringement)

       NetScout has not infringed, and does not infringe, any valid claim of the ’790 Patent or

’846 Patent, literally, under the doctrine of equivalents, directly, indirectly, contributorily, by

inducement, willfully, or in any other manner. Therefore, NetScout is not liable for any

infringement thereof.

                                      SECOND DEFENSE
                                         (Invalidity)

       One or more claims of each of the ’790 Patent and ’846 Patent is invalid for failure to meet

one or more of the requirements of Title 35 of the United States Code including, but not limited

to, 35 U.S.C. §§ 101, 102, 103, and/or 112, and the rules, regulations, and laws pertaining thereto.

                                      THIRD DEFENSE
                                   (No Willful Infringement)

       To the extent LHD is asserting willful infringement, LHD is not entitled to enhanced

damages under 35 U.S.C. § 284 because NetScout has not intentionally, willfully, or deliberately

infringed on any claim of the ’790 Patent or ’846 Patent.

                                      FOURTH DEFENSE



                                                 5
 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 6 of 9 PageID #: 45




                                            (Estoppel)

       LHD is estopped, by virtue of the prior art and statements and amendments made during

the prosecution of the ’790 Patent and/or ’846 Patent from asserting infringement of one or more

claims of the Patents-in-Suit against NetScout either literally or under the doctrine of equivalents.

                                       FIFTH DEFENSE
                                    (Limitation on Damages)

       LHD’s claims for damages for patent infringement are limited at a minimum by 35 U.S.C.

§ 287 to only those damages occurring after the notice of infringement and, in any event, by 35

U.S.C. § 286.

                                        SIXTH DEFENSE
                                      (No Exceptional Case)

       LHD cannot prove that this is an exceptional case that justifies an award of attorneys’ fees

against NetScout pursuant to 35 U.S.C. § 285.

                       RESERVATION OF ADDITIONAL DEFENSES

       NetScout expressly reserves the right to raise and allege additional defenses pursuant to

Rule 8 of the Federal Rules of Civil Procedure, the Patent Laws of the United States, and any other

defenses at law or in equity, that may exist or in the future may be available based on further

investigations and discovery.

                                     PRAYER FOR RELIEF

       WHEREFORE, NetScout prays for judgment that:

       A.       Finds in favor of NetScout and against LHD;

       B.       Denies any injunctive relief in favor of NetScout and against LHD;

       C.       Finds that the claims of the ’790 Patent and ’846 Patent are invalid;

       D.       Finds that NetScout does not infringe the ’790 Patent or the ’846 Patent;




                                                 6
  Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 7 of 9 PageID #: 46




       E.     Declares that this case is exceptional under 35 U.S.C. § 285;

       F.     Awards NetScout its costs and attorneys’ fees incurred in this action; and

       G.     Grants such other and further relief as the Court may deem just and proper.



Dated: January 19, 2021                            Respectfully submitted,

                                                   By: /s/ Mark C. Lang
                                                   Eric A. Buresh (admitted pro hac vice)
                                                   Michelle L. Marriott
                                                   Mark C. Lang (admitted pro hac vice)
                                                   ERISE IP, P.A.
                                                   7015 College Blvd., Ste. 700
                                                   Overland Park, KS 66211
                                                   Tel: (913) 777-5600
                                                   Fax: (913) 777-5601
                                                   Eric.Buresh@eriseip.com
                                                   Michelle.Marriott@eriseip.com
                                                   Mark.Lang@eriseip.com

                                                   Attorneys for Defendant
                                                   NetScout Systems, Inc.




                                               7
 Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 8 of 9 PageID #: 47




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I served a true and accurate copy of the

foregoing by electronic mail to all counsel of record.

                                                           /s/ Mark C. Lang
                                                           Mark C. Lang




                                                 8
Case 2:20-cv-00349-JRG Document 17 Filed 01/19/21 Page 9 of 9 PageID #: 48




                                    9
